SouthStar Energy Services Mike Braswell Chief Executive Officer SouthStar Energy Services Forward-Looking Statements Statements in this presentation that are not historical facts, including statements regarding our estimates, beliefs, expectations,intentions, strategies or projections, may be “forward-looking statements” as defined in the Private Securities Litigation ReformAct of 1995.Forward-looking statements involve matters that are not historical facts and because these statements involveanticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," “believe,” "can,""could," "estimate," "expect," "forecast," “future,” “goal,” "indicate," "intend," "may," “outlook,” "plan," “potential,” "predict,""project,” "seek," "should," "target," "will," "would," or similar expressions. Our expectations are not guarantees and are based oncurrently available competitive, financial and economic data along with our operating plans. While we believe that ourexpectations are reasonable in view of the currently available information, our expectations are subject to future events, risks anduncertainties, and there are several factors - many beyond our control - that could cause results to differ significantly from ourexpectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for naturalgas and related products, impact of changes in state and federal legislation and regulation, actions taken by governmentagencies on rates and other matters,concentration of credit risk, utility and energy industry consolidation, costs and timelines ofconstruction projects may be affected by government and other approvals, development project delays, adequacy of supply ofdiversified vendors, unexpected changes in project costs including the cost of funds to finance these projects, impact ofacquisitions and divestitures, direct or indirect effects on AGL Resources' business, financial condition or liquidity resulting from achange in our credit ratings or the credit ratings of our counterparties or competitors, interest rate fluctuations, financial marketconditions and general economic conditions, uncertainties about environmental issues and the related impact of such issues,impacts of changes in weather upon the temperature-sensitive portions of the business, impacts of natural disaster such ashurricanes upon the supply or price of gas, acts of war or terrorism, and other factors which can be found in our filings with theSecurities and Exchange Commission.Forward-looking statements are only as of the date they are made, and we do notundertake any obligation to update these statements to reflect subsequent changes. Management does not affirm or update earnings guidance during private and one-on-one meetings with investors, but onlyupdates or confirms earnings guidance through public disclosure and filing with the commission.Earnings guidance is onlyeffective as of the date it is given.The company further disclaims any duty to update its guidance. Non-GAAP Measures Company management evaluates segment financial performance based on earnings before interest and taxes (EBIT), whichincludes the effects of corporate expense allocations. EBIT is a non-GAAP (accounting principles generally accepted in theUnited States of America) financial measure. Items that are not included in EBIT are financing costs, including debt and interestexpense and income taxes. The company evaluates each of these items on a consolidated level and believes EBIT is a usefulmeasurement of our performance because it provides information that can be used to evaluate the effectiveness of ourbusinesses from an operational perspective, exclusive of the costs to finance those activities and exclusive of income taxes,neither of which is directly relevant to the efficiency of those operations. Operating margin is a non-GAAP measure calculated as revenues minus cost of gas, excluding operation and maintenanceexpense, depreciation and amortization, and taxes other than income taxes. These items are included in the company'scalculation of operating income. The company believes operating margin is a better indicator than operating revenues of thecontribution resulting from customer growth, since cost of gas is generally passed directly through to customers. We also use EBIT and operating margin internally to measure performance against budget and in reports for management andthe Board of Directors.Projections of forward-looking EBIT and operating margin are used in our internal budgeting process,and those projections are used in providing forward-looking business segment EBIT and operating margin projections toinvestors.We are unable to reconcile our forward-looking EBIT and operating margin business segment guidance to GAAPearnings per share because we do not predict the future impact of unusual items and mark-to-market gains or losses on energycontracts.The impact of these items could be material to our operating results reported in accordance with GAAP. EBIT and operating margin should not be considered as alternatives to, or more meaningful indicators of, the company'soperating performance than operating income or net income as determined in accordance with GAAP. In addition, thecompany's EBIT or operating margin may not be comparable to similarly titled measures of another company. Reconciliation of non-GAAP financial measures referenced in this presentation are available on the company’s website atwww.aglresources.com under the Investor Relations section. SouthStar Overview Actively monitoring, no mass mkt. unbundling activity (some large C&I opps.) Newly authorized states, seeking large C&I customers Recently expanded states, serving customers Core markets, seeking incremental growth Texas Oklahoma Arkansas Mississippi Alabama Georgia Tennessee Kentucky Virginia West Virginia Illinois Indiana Ohio Michigan Pennsylvania New York Maine Connecticut Rhode Island Mass. Vermont New Hampshire North Carolina South Carolina Florida New Jersey Maryland Delaware District of Columbia Louisiana Missouri Actively monitoring unbundling activity •Partnership between AGLResources and PiedmontNatural Gas •One of the largest deregulatedretail natural gas marketingcompanies in the United States •Serve more than 530,000customers in seven states •Manage one of the largestportfolios of Southeastern pipelineand storage assets •Approximately 85 employees andover 200 additional full-timeemployees supporting businessthrough customer operationsBusiness Process Outsourcing(BPO) Business Summary 4 Earnings and Key Drivers * Earnings before tax.SouthStar’s EBT is equal to net income as it does notrecord income taxes because of its partnership structure.Results represent100% of SouthStar earnings, which are split 75% to AGL Resources and 25%to Piedmont Natural Gas, except Ohio and Florida earnings, which are shared70% to AGL Resources and 30% to Piedmont. EBT* ($ millions) •Retail •Customer count and marketshare in Georgia •Portfolio mix for customervalue •Commercial •Price effectuation •Seasonal spread capture fromstorage •Value from transport capacity •Weather / throughput risk •Other •Contribution from expandedgrowth markets •Interest income/expense fromcash investments andborrowings from AGLResources money pool •Capital and operatingexpenditures Key
